Order entered March 29, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00085-CV

                             KERRI D. CONDIE, P.C., Appellant

                                                V.

                           MICHELLE MCLAUGHLIN, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-05911

                                           ORDER
       On the Court’s own motion, we request the parties submit supplemental briefing

regarding the following:

       1) Whether section 15.013 of the civil practice and remedies code applies in this case.

           Section 15.013 provides, “Actions to restrain execution of a judgment based on

           invalidity of the judgment or of the writ shall be brought in the county in which the

           judgment was rendered.” TEX. CIV. PRAC. & REM. CODE ANN. § 15.013.

       2) Whether common law holdings that a final judgment of venue irrevocably fixes venue

           of any suit involving the same subject matter and parties apply in this case. See, e.g.,

           Miller v. State & Cnty. Mut. Fire Ins. Co., 1 S.W.3d 709, 712–13 (Tex. App.—Fort

           Worth 1999, no pet.).
       3) Whether this Court can consider either section 15.013 or the common law holding

           cited above in view of the current posture of this case and this Court’s decision in St.

           John Missionary Baptist Church v. Flakes, 547 S.W.3d 311 (Tex. App.—Dallas

           2018, pet. filed).

Supplemental briefs must be no longer than 2,500 words or 10 pages and filed within ten days of

the date of this order. See TEX. R. APP. P. 38.7.

                                                     /s/    DAVID J. SCHENCK
                                                            PRESIDING JUSTICE